 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    ZULEMA LEON GARCIA and LAURA                  Case No. 1:19-cv-01667-LJO-SKO
      PAVLOFF,
12                                                  ORDER GRANTING APPLICATIONS TO
                        Plaintiffs,                 PROCEED IN FORMA PAUPERIS
13
             v.                                     (Docs. 2 & 3)
14
      HANFORD POLICE OFFICER JON
15    CHAVEZ; UNKNOWN LAW
      ENFORCEMENT OFFICERS,
16
                        Defendants.
17

18
            Plaintiffs Zulema Leon Garcia and Laura Pavloff filed a complaint and applications to
19
     proceed in forma pauperis pursuant to 28 U.S.C. § 1915 on November 25, 2019 (Docs. 1–3).
20
     Plaintiffs’ applications demonstrate entitlement to proceed without prepayment of fees.
21
            Accordingly, IT IS HEREBY ORDERED THAT:
22
            1.      Plaintiffs’ applications to proceed in forma pauperis are GRANTED;
23
            2.      The Clerk of Court is DIRECTED to issue a summons; and
24
            3.      The United States Marshal is DIRECTED to serve a copy of the complaint,
25
     summons, and this order upon the defendants as directed by the plaintiffs.
26
27   IT IS SO ORDERED.
28
                                                      1
 1
     Dated:   December 2, 2019         /s/   Sheila K. Oberto     .
 2                               UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
